      Case 1:15-cv-02106-ER Document 193 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MEGAN VILLELLA, individually
and on behalf of all other similarly
situated,
                             Plaintiﬀ,
                                                                  ORDER
               – against –                                   15 Civ. 2106 (ER)

CHEMICAL & MINING CO. OF
CHILE, INC.,
                             Defendants.


RAMOS, D.J.:
       Ne Court is in receipt of the parties’ correspondence in reference to sealing
exhibits to their recent motion briefs. Docs. 176, 177, 192.
       Ne Court GRANTS the defendant’s motion, Doc. 176, to seal Exhibits 5, 8, 9,
10, 15, 35, 36, 38, 40, 42, 43, 47, 48, 49, 50, 61, 62, 67, 68, 69, 74, 76, and 79 to the
Declaration of Grant R. Mainland, Doc. 175, and to ﬁle redacted copies of its motion
brieiﬁng. Ne defendant is directed to email unredacted copies of the relevant documents
to Chambers as either a single archive ﬁle or as a link to an online ﬁle server. Ney are
directed to ﬁle physical courtesy copies with the Court when local circumstances permit,
but no later than October 1, 2020.
       Ne Court GRANTS the plaintiﬀs’ motion, Doc. 177, to seal certain exhibits
attached to the Declaration of Matthew S. Melamed, Doc. 189, the Declaration of Armen

Zohrabian, Doc. 180, and the Declaration of John H. George, Doc. 184. Although the
speciﬁc exhibits are not identiﬁed in the plaintiﬀs’ motion to seal, a review of the
declarations suggests the plaintiﬀs move to seal Exhibits 25, 32, 36, and 38 of the
Melamed Declaration, Exhibits 1, 2, 3, and 4 of the Zohrabian Declaration, and Exhibits
1, 5, 6, 9, 10, and 11 to the George Declaration. Ney further move to ﬁle redacted copies
of Exhibits 29, 30, 31, 33, 34, 35, and 37 to the Melamed Declaration, as well as of their
      Case 1:15-cv-02106-ER Document 193 Filed 05/05/20 Page 2 of 2




brieﬁng papers. Ne plaintiﬀs are directed to email unredacted copies of the relevant
documents to Chambers as either a single archive ﬁle or as a link to an online ﬁle server.

Ney are directed to ﬁle physical courtesy copies with the Court when local
circumstances permit, but no later than October 1, 2020.
         Finally, the Court notes that the plaintiﬀs have objected to the sealing of certain of
the above documents. Doc. 192. Ne parties are directed to confer and submit a letter by
Friday, May 15, 2020, detailing which documents may be unsealed or redacted on
consent and which documents the parties still dispute. Ne Court will rule on the motion
at that time.
         Ne Clerk of Court is respectfully directed to terminate the granted motions, Docs.
176 and 177.


It is SO ORDERED.


Dated:     May 5, 2020
           New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.




                                               2
